PeR Cueiam.
There was no evidence in the trial below tending to show that the automobile of the defendant was being operated in a careless or negligent manner at the time of the accident. Neither was there any evidence tending to show that the defendant had any knowledge that the latch on the door of her car was defective. Likewise, there was no evidence to the effect that this door had ever come open before in the manner in which it did at the time the plaintiff sustained her injuries.
The general rule with respect to injuries suffered by a guest as the result of a defect in the condition of an automobile is concisely stated in the case of Helton v. Prater’s Admr., 272 Ky. 574, 114 S.W. 2d 1120, and quoted with approval in Perry v. Krumpelman, 309 Ky. 745, 218 S.W. 2d 963, 9 A.L.R. 2d 1335, in which the Court said: “One who invites another to ride in his automobile is not bound to furnish a vehicle free from defects, and, unless he knows it is defective and therefore unsafe, he will not be liable for injuries received by the guest in an accident caused by the defect in the automobile and not by its negligent operation.” 9 A.L.R. 2d Anno:— Automobile Guest — Falling Through Door, 1338, et seq. See also Watts, Admr. v. Watts, 252 N.C. 352, 113 S.E. 2d 720, and cited cases.
The plaintiff has failed to establish actionable negligence on the part of the defendant and, therefore, the judgment of the court below is
Affirmed.